 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JENNIFER AMELIA ROSE,                           Case No. 1:18-cv-01384-LJO-JDP

12                        Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS THAT PLAINTIFF
13             v.                                        BE PERMITTED TO PROCEED ON
                                                         COGNIZABLE CLAIMS AND THAT NON-
14       R. ADAIR, et al.,                               COGNIZABLE CLAIMS BE DISMISSED
                                                         WITH LEAVE TO AMEND
15                        Defendants.
                                                         ECF No. 11
16

17            Plaintiff Jennifer Amelia Rose1 is a state prisoner proceeding without counsel in this civil

18   rights action brought under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On May 7, 2019, the magistrate judge screened plaintiff’s complaint. ECF No. 11. The
21   magistrate judge issued findings and recommendations that (1) plaintiff has stated excessive force
22   claims against defendants Moody, Adair, Harmon, Franco, and Rodriguez; a deliberate
23   indifference claim against defendant Agbayani; and an equal protection claim against defendant
24   Harmon; (2) plaintiff’s remaining claims should be dismissed without prejudice; and (3) plaintiff
25   should be granted leave to amend the complaint. Id. Plaintiff filed a statement of non-opposition
26   to the findings and recommendations. ECF No. 15.
27

28   1
         Plaintiff is also known as John David Gann.
                                                         1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   court finds the findings and recommendations to be supported by the record and proper analysis.

 4          Accordingly, IT IS ORDERED that:

 5          1. The findings and recommendations issued by the magistrate judge on May 7, 2019,

 6               ECF No. 11, are ADOPTED IN FULL.

 7          2. Plaintiff states excessive force claims against defendants Moody, Adair, Harmon,

 8               Franco, and Rodriguez; a deliberate indifference claim against defendant Agbayani;

 9               and an equal protection claim against defendant Harmon.

10          3. Plaintiff’s remaining claims are dismissed without prejudice, and plaintiff is granted

11               leave to amend the complaint.

12          4. If plaintiff files an amended complaint, defendants Agbayani, Moody, Adair, Harmon,

13               Franco, and Rodriguez are not required to respond until the court screens the amended

14               complaint.

15
     IT IS SO ORDERED.
16

17      Dated:     July 11, 2019                           /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                      2
